 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Sep 04, 2019
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 KARLA J. M.,                               No. 2:18-cv-00193-SAB
10               Plaintiff,
11               v.                           ORDER GRANTING DEFENDANT’S
12 COMMISSIONER OF SOCIAL                     MOTION TO DISMISS
13 SECURITY,
14               Defendant.
15
16        Before the Court is Defendant’s Motion to Dismiss, ECF No. 20. The
17 motion was heard without oral argument. Plaintiff is representing herself in this
18 matter; Defendant is represented by Ryan Lu.
19        Previously, the Court entered an Order directing the parties to submit a
20 proposed scheduling order. Defendant’s counsel attempted to contact Plaintiff but
21 did not receive a response. In addition, Plaintiff has not notified the Court and
22 Defendant of her current mailing address or email address.
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Defendant’s Motion to Dismiss, ECF No. 20, is GRANTED.
 3        2.     Pursuant to Fed. R. Civ. P. 41(b), the above-captioned case is
 4 dismissed without prejudice for Plaintiff’s failure to prosecute and failure to keep
 5 the Court informed of her current mailing address.
 6        IT IS SO ORDERED. The District Court Executive is hereby directed to
 7 file this Order, provide copies to counsel, and close the file.
 8        DATED this 4th day of September 2019.
 9
10
11
12
13
                                           Stanley A. Bastian
14
                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 2
